DETAILED ACTION
21Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2 & 12-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fukuda et al. (U.S. Patent No. 5,753,067).
Regarding claim 2: Fukuda discloses a method for performing a sealing operation on a linearly moving web, the method comprising: moving the web along a linear web path passing between a first seal plate having a first seal area and a second seal plate (Figs. 1-3; via web f between two sealing jaws 1); implementing a motion profile for the first seal plate and the second seal plate (Figs. 3-6; via 1), the motion profile including a first vector component in which the first and second seal plates are linearly moved substantially parallel with the linear web path at a velocity substantially equal to a velocity of the web (Figs. 7-10; via initial movements of 1, prior to the sealing region), and a second vector component in which the first and second seal plates are moved into contact with the web to perform the sealing operation while the web moves along the linear web path (via the sealing region of 1 being contacted), wherein implementing the motion profile includes applying a first linear force substantially parallel to the linear web path, applying a second linear force substantially perpendicular to the web, see for example (Figs. 2-3, 5, 7, and 9; via the linear movements of sealing jaws 1 parallel with the web path f, along with the linear movement of shafts 3 to move the jaw 1 away and perpendicular to the web; see annotated figure below), and maintaining the first and second seal plates substantially parallel to each other and to the linear web path when the first and second seal plates are moved into contact with the web (Figs. 7-9); and applying a desired pressure between the first and second seal plates throughout the sealing operation, wherein applying a desired pressure includes using at least one air cylinder to distribute the desired pressure about the first seal area, see for example (Fig. 2; via 1, control means 12, and jaw driving means 6; inherently means 6 could be an air cylinder, very old and known in the art).

    PNG
    media_image1.png
    652
    843
    media_image1.png
    Greyscale


Regarding claim 12: Fukuda further comprising programming a desired seal time and a desired seal pressure for the sealing operation, wherein using the at least one airRESPONSE TO RESTRICTION REQUIREMENTPage 4Application Number: 16/844,395Dkt: 2285.012US3Filing Date: April 9, 2020Title: RECIPROCATING SEALER FOR WEB CONVERTERS cylinder to distribute the desired pressure about the first seal area includes using the at least one air cylinder to distribute the desired pressure substantially equally about the first seal area, see for example (Figs. 2, 5, and 7; via calculating 21, control 22 to adjust driving means of the seal jaw 6).
Regarding claim 13: further comprising heating the first seal plate and the second seal plate to a desired seal temperature (via heating of jaws 1 to the desired and controlled temperature).
Regarding claim 14: wherein applying the first linear force includes using a linear servo motors to provide plate motion substantially parallel with the linear web path at the velocity substantially equal to the velocity of the web (Fig. 7; “stepping motors are used for driving the rotary arms 2”).
Regarding claim 15: wherein applying the second linear force provides plate motion along a linear rail that is perpendicular to the linear web path, see for example (Figs. 2-3, 5, 7, and 9; via the linear movement of shafts 3 along 4 with arm 2 to move jaws 1 away and perpendicular to the web; see annotated figure above).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukuda et al. (U.S. Patent No. 5,753,067) in view of Graham (U.S. Patent No. 6,481,188).
Fukuda does not disclose the step of loading a tooling plate through a side opening into the tooling plate frame, and securing the tooling plate with respect to the tooling plate frame for the sealing operation.  However, Graham disclose similar method with the step of loading a tooling plate into tooling plate frame and to get secured with the frame, see for example (Figs. 2-5; via the shown sealing tool secured by opposite side frames).

Therefore, it would have been obvious to one having ordinary skilling the art, before the invention was made, to have modified Fukuda’s method, by using the step of loading a tooling plate into frame, as suggested by Graham, in order to come up with an increased line speed of the production line of the final made products and/or secure the tool into the frame to avoid machine jamming (column 2, lines 15-20).
Response to Arguments
Applicant’s arguments with respect to claim(s) 2 & 12-16 have been considered but are moot because the new ground of rejection does not rely on the same meaning of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Office as set forth above, believes that the applied art of Fukuda ‘067 do suggest the amended limitations pointing out to both linear movements.  ‘067 shows steps includes applying a first linear force substantially parallel to the linear web path along with another step of applying a second linear force substantially perpendicular to the web, see for example (Figs. 2-3, 5, 7, and 9; via the linear movements of sealing jaws 1 parallel with the web path f, along with another linear movement of shafts 3 to move the jaw 1 with arms 2 away and perpendicular to the web; see annotated figure above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731